Citation Nr: 1604397	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to increases in the "staged" ratings for bilateral hearing loss (currently rated 0 percent prior to July 31, 2012, and 20 percent from that date).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Leanne Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1960.  These matters are before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen a claim of service connection for a low back disability, and a November 2012 rating decision by the Fargo, North Dakota, RO (where jurisdiction of the Veteran's claims file now rests) that continued a 0 percent rating for bilateral hearing loss and denied service connection for a bilateral knee disability.  The claim of service connection for a low back disability was before the Board in April 2012, when (in a decision by a Veterans Law Judge (VLJ) other than the undersigned) it was reopened and remanded for additional development.  In November 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In January 2015 these matters were remanded for additional development.  An interim (June 2015) rating decision increased the rating for bilateral hearing loss to 20 percent, effective July 31, 2012.

[The Veteran initiated an appeal with respect to another matter addressed in an October 2015 rating decision.  (See November 2015 notice of disagreement.)  The record indicates that the RO is actively pursuing that matter, and it is not before the Board at this time.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been manifested in service; arthritis of the low back was not manifested in the first postservice year; and any current low back disability is not shown to be related to the Veteran's service or to any event therein.

2.  A chronic knee disability is not shown to have been manifested in service; arthritis of a knee was not manifested in the first postservice year; and any current knee disability is not shown to be related to the Veteran's service or to any event therein.

3.  There is no evidence showing that prior to July 31, 2012, the Veteran's hearing acuity had declined to a level warranting a compensable rating; audiometry on July 31, 2012 first showed that the Veteran had Level VI in the right ear and Level IV hearing in the left ear; no audiometry since shows hearing loss of a greater severity in either ear than found on the July 2012 examination.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a bilaterally knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A compensable rating for bilateral hearing loss prior to July 31, 2012, and/or a rating for hearing loss in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2010 (low back), February 2012 (bilateral knee), and August 2012 (hearing loss), VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

At the November 2014 Board hearing, the undersigned explained the nature of the issues to the Veteran and the type of evidence he should submit to support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claims.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's service treatment records (STRs) and available pertinent postservice treatment records have been secured.  (At the November 2014 Board hearing, the Veteran indicated that he might have pertinent private treatment records related to his claimed bilateral knee disability; no such records were provided on remand.  See July 2015 supplemental statement of the case notice response (indicating that the Veteran had no additional evidence to submit)).  

The Veteran was afforded VA examinations in May 2012 (low back), September 2012 (hearing loss), October 2012 (knees), February 2014 (hearing loss), and March 2015 (low back and knees).  The Board finds that the examination reports (cumulatively) contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board's April 2012 remand instructed the RO to arrange for a VA spine examination.  The Board's January 2015 remand instructed the RO to locate an August 2012 audiology report, arrange for a VA spine nexus opinion that considered the Veteran's assertion that his massage therapist has linked his current back disability to service and for a VA knee nexus opinion that acknowledged the Veteran's lay testimony regarding continuity of symptomatology and identify (with explanation) the likely etiology.  

On remand, VA obtained the missing audiology report (which was actually dated July 31, 2012), and obtained additional VA nexus opinions with respect to the claimed back and knee disabilities.  Regarding the back disability, the March 2015 VA examiner indicated that he had considered all the conflicting evidence of record (which would include the alleged nexus opinion from the massage therapist).  Regarding the knee disability, as discussed in more detail below, the March 2015 VA examiner considered the lay testimony, explained why it was not supported by the contemporaneous medical record, identified an alternate (non-service-connected) etiology for the claimed bilateral knee disability, and provided rationale.  Consequently, the Board finds that its prior remand instructions were satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance with the Board's remand instructions), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has not identified any other evidence, not addressed above, that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In his initial April 1989 claim seeking service connection for back disability, the Veteran asserted that he injured his back in service when he slipped on the floor during "KP" duty.  He stated that he was placed on light duty for several weeks.  

The Veteran's preinduction and induction examinations note a history of knee pain 10 years prior that had resolved; he was determined fit for duty.  He reported a history of swollen or painful joints in accompanying reports of medical history.  His STRs reflect treatment for low back pain in November 1958.  He was provided two 30 minute heat treatments and discharged to duty.  In April 1959, he reported a sore left heel and right knee.  He was treated with heat and discharged to duty.  On examination for separation from service, all systems were clinically evaluated as normal; he again reported a history of swollen or painful joints in an accompanying report of medical history, but denied a "trick" or locked knee and any illness/injury other than those noted (no back complaints or knee traumas were noted.)

The Veteran received private chiropractic treatment from December 1966 through December 1983.  In December 1966, he reported a numb spot on his spine that started three years prior.  In November 1967, he reported a back ache two weeks prior.  In March 1969, the Veteran received treatment for sudden onset back pain when running to get a call.  In November 1976, he complained of low back pain related to construction work (laying a foundation).  In December 1976, he complained of low back pain related to moving furniture.  In March 1979, he received treatment for right side pain after lifting sheet rock. In July 1982, he received treatment after his back went out when he tried to tie up his dog.  In December 1983, his chiropractor noted reports of left knee swelling (twice that fall).  

From February to March 1988, the Veteran received private treatment for back pain following a motor vehicle accident (MVA); muscle spasm was diagnosed.   In April 1988, x-rays were noted to be negative for any arthritic changes.  

In December 1988, the Veteran received private treatment for back pain following a fall on a fire truck.  He received follow-up treatment in February 1989; muscle spasm was diagnosed.  

In April 1989, the Veteran provided a letter from a massage therapist who stated that he treated the Veteran in January 1988 when muscle and nerve spasms in the Veteran's back prevented him from getting up off the floor.  No etiology for the spasms was provided.  

A November 2004 private treatment record documents that the Veteran was in an October 2004 MVA that resulted in loss of consciousness.  He sought emergency room treatment; x-rays were not taken.  

A May 2005 private treatment record documents that the Veteran was a firefighter and unable to work due to a March 2005 right shoulder injury sustained when he slipped and fell while responding to a fire.  At that time, the Veteran also reported that he was a carpenter.

A July 2009 private MRI report notes degenerative changes with multilevel lumbar degenerative disc disease.  

In August 2010, in conjunction with his request to reopen his claim of service connection for low back disability, the Veteran provided a copy of a letter he had written to his mother in November 1958 noting his intent to seek medical treatment for back pain following a fall during "KP" duty.  

In September 2010, the Veteran provided a letter from his wife stating that she began to date the Veteran after he left the active service, that he was having back problems at that time, and that he told her that had hurt his back and knees during service, but that she married him anyway.  She described her observations of his symptoms and treatment since that point.

In a statement received in September 2010, the Veteran asserted that, when he fell on "KP" duty during service, he fell over a chair and hit his head.  He also related that in March 1959, he slipped on the muddy ramp of a personnel carrier, injuring his knees. 

A March 2012 VA treatment record notes prior diagnoses of low back and bilateral knee arthritis, as well as the Veteran's reports of injuries in service.  Based on the Veteran's statements, the treatment provider diagnosed traumatic arthropathy of the knees.  Additional VA treatment records note continued complaints of back and knee pain attributed (by the Veteran) to injuries in service s.

On May 2012 VA spine examination (pursuant to the Board's April 2012 remand instructions), the Veteran was noted to have had osteoarthritis with degenerative disc disease and grade I spondylolisthesis of the lumbosacral spine diagnosed in 2009.  He reported that he slipped and fell on "KP" duty, hitting his head on a chair or bench and injuring his back.  He also reported a twisting injury in 1970 from putting a block of wood into a wood-burning furnace.  He denied any other back injuries and reported prior employment as a carpenter.  The examiner noted evidence of additional postservice low back injuries in the medical record which required work restrictions, as well the Veteran's normal service separation examination.  The examiner opined that the back injury in service was acute and transitory and that the Veteran's current back disability was more likely than not related to his "consequential" postservice back injuries that were sufficiently severe as to require work restrictions.

On October 2012 VA knee examination (and in a November 2012 addendum) bilateral knee strain was diagnosed.  The examiner indicated that imaging studies did not document arthritis, although the March 2012 studies cited note narrowing of the medial compartment in the left knee and mild degenerative changes in the right knee.  The examiner opined that the claimed injury in service was not complex, as no x-rays were taken, and that the Veteran's current bilateral knee disability was, based on imaging, related to the normal aging process and not to any event in service.

At the November 2014 Board hearing, the Veteran testified regarding the knee disabilities that he slipped on a muddy armored personnel carrier ramp in April 1959, hit his knees on metal cleats, and had difficulty walking thereafter, with the left worse than the right.  He stated that he had trouble with his knee locking throughout the rest of his active service, which interfered with his ability to drive a jeep.  He testified to a continuity of knee symptomatology (pain, locking, and swelling) since service that made it difficult for him to climb ladders.  Regarding low back disability, he testified that he slipped on the floor during "KP" duty, hitting a chair or pallet that "half knocked [him] out," and caused back pain.  He stated that he sought medical treatment several weeks later and received medication.  He stated that he saw the massage therapist between 1988 and 1992, that the massage therapist told him that his postservice back disability was related to the fall during active service and, that he avoided heavy lifting based on his massage therapist's advice.  

On March 2015 VA spine examination (pursuant to the Board's January 2015 remand instructions), the examiner specifically noted the massage therapist's letter regarding treatment provided in 1988 and stated that he had considered the conflicting evidence of record prior to providing a negative nexus opinion, concurring with the rationale provided in May 2012.

On March 2015 VA knee examination (pursuant to the Board's January 2015 remand instructions), the examiner noted that the lack of x-rays in the Veteran's STRs indicates that there was no suspected traumatic injury to the knees, and that his separation examination is silent regarding knee disability.  The examiner opined that the x-rays of record "document the chronological process of aging" and that the Veteran's knee disabilities are unrelated to service.

It is not in dispute that the Veteran has current knee and low back disabilities.  What remains to be determined is whether such disabilities are related to any incident/injury in service.

The Board has considered the Veteran's lay testimony regarding his alleged injuries in service.  The Veteran is competent to report events capable of lay observation, and the record does support that he received treatment for back pain after a fall in service and e received treatment for right knee pain.  However, contemporaneous medical evidence in the record contradicts his testimony as to a traumatic knee injury during service or a chronic back/knee disability related to service, with continuity of symptomatology since separation.

Regarding the claimed bilateral knee disability, the Veteran asserts traumatic injury to both knees resulting from a fall.  However, his STRs document treatment for right knee pain only (no left knee treatment is noted), and do not indicate that such pain was the result of traumatic injury.   While the Board generally cannot determine that lay evidence lacks credibility solely because it is uncorroborated by contemporaneous medical records, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), a lack of documentation can be considered probative when context indicates that such evidence, if it existed, would have been recorded, see FED. R. EVID. 803 (7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring).  In the instant case, the March 2015 examiner indicated that if traumatic injury were reported or suspected, x-rays would have been obtained; they were not.  

Furthermore, the Veteran testified at the November 2014 hearing that, following the alleged fall, his left knee pain was worse than his right, and that he had trouble with his knees locking, requiring him to modify the way he shifted gears when driving a jeep.  However, his STRs reflect treatment solely for right knee pain, not left, and at separation from service he specifically denied a history of knees locking.  The Board finds that the lack of x-rays, where context indicates that such evidence would have been obtained, as well as the Veteran's denial on separation of any knee locking, contradicts his current contention, in conjunction with his claim for compensation, that he suffered a traumatic knee injury during service that resulting in symptoms of locking that interfered with the performance of his duties.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Accordingly, the Board finds that his assertion of traumatic knee injury during service with continuity of symptomatology since is not credible.

With respect to the nature of the back injury, the Veteran asserted that he hit his head, with partial loss of consciousness, and was placed on light duty.  This testimony is contradicted by his STRs, which note two heat treatments for back pain and discharge to (regular) duty.  Furthermore, at separation from service, the Veteran denied any injury/disability not listed; no back complaints were listed.  Consequently, the Board finds that the Veteran's testimony as to the severity of his back injury in service is not credible.

Regarding the Veteran's allegation of continuity of back and knee symptomatology since service/chronic disability related to service, the Board finds that such is likewise contradicted by the medical evidence of record.  On VA examination, the Veteran specifically denied any other back injuries other than the fall in service and a twisting injury in 1970.  He also reported that he was previously employed as a carpenter.  However, the medical evidence of record documents multiple back injuries related to MVAs and also his employment as a construction worker and volunteer firefighter.  Furthermore, the Veteran testified at the Board hearing that he ceased any heavy lifting on advice from his massage therapist (who treated him from 1988 to 1992), and that his knee injury impaired his ability to climb ladders.  The Board finds that this testimony is contradicted by the medical of evidence of record indicating that he was in fact working as a volunteer firefighter (a job presumably requiring climbing ladders and lifting heavy equipment, as well as some degree of overall physical fitness) as recently as in March 2005.  Consequently, the Board finds that the Veteran's testimony regarding a continuity of knee and back symptomatology is contradicted by the medical evidence of record and is less than credible.  The Board also finds that the Veteran's specific denial of additional back injury (which is amply documented in the medical evidence of record) and failure to mention his full (relevant) employment history on VA examination further impugns his credibility, in general, with respect to his alleged injuries and resulting history of impairment.  See Pond, supra.

The Board has considered the Veteran's report (that he is competent to provide) that his massage therapist related his current back disability to service.  However, the record does not indicate that the massage therapist had the necessary medical training and expertise to (competently) opine as to the etiology of an orthopedic spine disability, which is a complex medical question.  Furthermore, the Board notes that the record indicates that the treatment provided by the massage therapist in January 1988 for back spasms was related to an MVA (see February 1988-March 1988 private treatment records.)  Consequently, the Board finds that neither the massage therapist's letter nor the alleged (verbal) nexus opinion is probative evidence in support of the Veteran's claim.

The Board has also considered the Veteran's wife's letter.  However, in the letter, she indicates that she began dating the Veteran sometime after his separation from service, that he told her his back and knee disabilities were related to service, and that she witnessed his symptoms after their marriage in 1966.  The letter does not indicate that she knew the Veteran during service; it is therefore not competent evidence of injury/symptomatology during service.  To the extent that she is reporting comments made by the Veteran, the Board has already concluded that his testimony as to the events in service and any subsequent symptoms is not credible.  Finally, to the extent that she reports observing symptoms after their 1966 marriage (which she is competent to do), the Board notes that the medical record supports her report of symptoms beginning in 1966, but that such symptoms are related to other (postservice) causes.  Thus, the wife's letter is not competent evidence in support of the Veteran's claim.

As the lay testimony of record is either not competent, not credible, or not material. resolution of the service connection claims on appeal rests on the medical nexus evidence of record.  Regarding the Veteran's low back disability, VA examiners considered the conflicting evidence of record and opined that hi current low back disability was less likely than not related to service, based on a normal spine on separation (indicating that the back injury reported/treated during active service was acute and transitory) and documentation of numerous postservice back injuries.  There is no contradictory competent medical evidence in the record.  Consequently, the Board finds that the VA medical opinions are probative evidence weighing against the Veteran's claim, and persuasive.  (To the extent that the massage therapist's alleged positive nexus opinion could be considered evidence in support of the claim, the Board finds that such opinion would be far outweighed by the opinion provided by the VA examiner, who is a medical professional.)

Regarding the Veteran's bilateral knee disabilities, the VA examiners both noted the lack of x-rays in service, indicating that no traumatic knee injury was reported, and the normal separation examination.  (To the extent that the Veteran reported a history of joint pain at separation from service, the Board notes that he also reported a history of joint pain at enlistment; there is no indication that any relevant pathology developed during active service.)  The examiners opined that the Veteran's current knee disabilities were less likely than not related to service (or any incident therein) because the development over time, as documented in imaging, indicated that they were the result of an alternate etiology: the aging process.  (The only contradictory medical evidence of record is in VA treatment records diagnosing traumatic arthropathy.  However, such diagnosis was based on the Veteran's (less than credible) report of traumatic injury during active service, i.e., an inaccurate factual premise, and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  Consequently, the Board finds that the VA medical opinions are probative evidence weighing against the Veteran's claims.  

In summary, the lay testimony of record regarding the nature of the alleged injuries in service and of symptomatology from that time is either not competent or not credible, and cannot support the Veteran's claims.  The probative medical evidence of record weighs against the Veteran's claims.  The preponderance of the evidence is against these claims; therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeals must be denied.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation. Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran filed his claim in August 2012.  Consequently the period for consideration is from August 2011.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

On July 2012 VA audiological treatment, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
80
85
66
LEFT
25
45
75
80
56

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 in the left ear, with a decline noted since January 2011.  

September 2012 VA audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
85
85
71
LEFT
25
50
75
85
59
Speech discrimination testing was deemed not valid.  The Veteran reported the functional limitation of difficulty understanding speech.  

On February 2014 VA audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
90
85
73
LEFT
30
55
75
85
61

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 80 percent in the left.  The Veteran reported the functional limitation of difficulty hearing if more than one person is speaking and difficulty hearing the television.

The RO has granted a 20 percent rating from July 31, 2012.  Accordingly, the Board's analysis begins with whether a compensable rating for the hearing loss is warranted prior to that date.  As the record does not include any audiometry showing an increase in severity of hearing during the one year period prior to August 2012 earlier than July 31, 2012, there is no basis in the record for rating the disability prior to that date, and a compensable rating for the hearing loss prior to July 31, 2012 is not warranted.  

Considering the record from July 31, 2012, the Board notes that the audiometry on that date showed Level VI hearing acuity in the right ear and Level IV hearing in the left, warranting (under Table VII) a 20 percent rating under Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternative Criteria in Table VIA) was not shown in either ear.  Therefore, a schedular rating in excess of 20 percent for hearing loss was not warranted based on the July 31, 2012 audiometry

The analysis turns to whether a rating in excess of 20 percent for the hearing loss is warranted for any period of time after July 31, 2012.  As was noted above, speech discrimination scores on September 2012 audiometry were deemed invalid, and an exceptional pattern of hearing loss was not then found in either ear.   Consequently, an increased rating for the hearing loss disability based on the September 2012 audiometry is not warranted.

The only other audiometry during the evaluation period suitable for rating purposes was on February 2014 audiological evaluation.  That audiometry found Level II hearing acuity in the right ear, and Level IV hearing acuity in the left.  Under Table VII those Levels of hearing acuity warrant only a 0 percent rating.   An exceptional pattern of hearing loss (so as to warrant rating under alternate criteria) was not shown.  Clearly those findings do not warrant a rating in excess of 20 percent.  [The Board notes that the 20 percent rating was left undisturbed, presumably because sustained improvement in hearing acuity was not shown.]

In summary, schedular ratings for hearing loss are based on official audiometry conducted in accordance with regulatory criteria, and no such audiometry showed hearing acuity schedular ratings in excess of those the RO has assigned. 

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss and not encompassed by the criteria for the schedular rating assigned.  The functional loss noted on the September 2012 and February 2014 VA audiological examinations (difficulty hearing in certain situations and with certain daily activities) is fully contemplated by the schedular criteria.  The Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and are not inadequate, and that therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is no evidence (or allegation) that the Veteran's bilateral hearing loss renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.
ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Increases in the staged (0 percent prior to July 31, 2012, and 20 percent from that date) ratings for bilateral hearing loss are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


